This appellant was tried and convicted, in the lower court, for a violation of the prohibition laws. The undisputed evidence disclosed that the defendant was traveling in an automobile within the jurisdiction of the circuit court of the Bessemer division of the Tenth judicial circuit, and that he had in the car at the time about 35 gallons of whisky, which was contained in seven 5-gallon cans. An examination of the record convinces us that his conviction for the offense charged was proper, and without error. There is no merit in any of the exceptions reserved to the court's rulings upon the admission of the testimony, nor upon the pleadings. There being no error apparent on the record, the judgment of the lower court is affirmed.
Affirmed.